Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 19-20 are withdrawn
Claims 1-18 are pending and elected 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-18 (Group I), drawn to a process, classified in class C23C16/56 
Claims 19-20 (Group II), drawn to a product, classified in class C23C16/1646 
The inventions are distinct, each from the other because of the following reasons:  
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, by laser treating a coating layer a chamber component made of quarts.

Restriction for examination purposes as indicated is proper because all theseinventions listed in this action are independent or distinct for the reasons given above and there 
the inventions have acquired a separate status in the art in view of their differentclassification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies orsearch queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Telephonic Election
During a telephone conversation with Keith Taboada on 09/01/2021 a provisional election was made with traverse to prosecute the invention of process, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention

Rejoinder Advisory
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,017,765 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 states:
A method of fabricating a coating material, comprising: providing a base structure comprising an aluminum containing material; forming a coating layer comprising a yttrium containing material on the base structure; and thermal treating the coating layer to form a treated coating layer.”
As this is disclosed in claim 1.
Claims 1 and 14 are disclosed in claim 1.

Claims 1-2, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 11-12 and 15 of U.S. Patent No. 8,016,948 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 states:
“A method of fabricating a coating material, comprising: providing a base structure comprising an aluminum containing material; forming a coating layer comprising a yttrium containing material on the base structure; and thermal treating the coating layer to form a treated coating layer.”
As this is disclosed in claims 1-2 and 6, and in claims 11-12 and 15.
Claims 2, 8 and 14 are disclosed in claims 2, 4 and 11-12.

Claims 1-2, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,556,507 B2. Although the claims at issue are not identical, they are not patentably distinct from each other Claim 1 states:
“A method of fabricating a coating material, comprising: providing a base structure comprising an aluminum containing material; forming a coating layer comprising a yttrium containing material on the base structure; and thermal treating the coating layer to form a treated coating layer.”
As this is disclosed in claim 1.
Claims 1, 2, 8 and 14 are disclosed in claim 1.

Claim Objections
Claims 2 and 17 objected to because of the following informalities:  
Claims 2 and 17 states “wherein the yttrium containing material is at least one of yttrium oxide or fluorine yttrium oxide, fluorine yttrium oxide with metal dopants”.
Where the “or” should be placed before “fluorine yttrium oxide with metal dopants”, as in “wherein the yttrium containing material is at least one of yttrium oxide, fluorine yttrium oxide or fluorine yttrium oxide with metal dopants”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (JP 2010/229492 A).
Consider Claim 1, Harada teaches the process of forming coating material, having a base/member coated with yttrium oxide layer (abstract), where the Yttrium oxide coating is thermally/laser irradiated (page 4, 8th para), forming a treated coating layer.
Consider Claims 2 and 8, Harada teaches the coating material is formed of yttrium oxide (abstract and claim 1).
Consider Claim 3, Harada teaches the laser irradiation using YAG laser (page 6, last para).
Consider Claim 9, Harada teaches the forming of a layer by coating with Yttrium oxide material, where the Yttrium oxide is known to have a density of 5.01 g/cm3.
Consider claim 10, Harada teaches the coating layer thickness of lace than 100 microns (page 4, 8th para).
Consider claim 13, Harada teaches coating surface with a surface roughness Ra between 5 and 24 microns (page 4, last para).
Consider claim 14, Harada teaches the base/member is made of ceramic material and are aluminum alloyed (page 5, 3rd para).
Consider claim 15, Harada teaches the process of detecting contaminates in the working site/surface and cleaning the processed surface/to be coated surface (page 8, 3rd para), therefore cleaning/removing any contaminates including particles.
Consider Claim 16, Harada teaches the process of forming coating material, having a base/member coated with yttrium oxide layer (abstract), where the Yttrium oxide coating is thermally/laser irradiated (page 4,8th para), forming a treated coating layer.
Consider Claim 17, Harada teaches the coating material is formed of yttrium oxide (abstract and claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP 2010/229492 A) in view of Kappertz (PG Pub 2012/0067618 A1).
Consider Claim 4, Harada teaches the process of laser irradiating the Yttrium oxide (page 4, 8th para), with YAG laser (page 6, last para). 
Harada does not teach the use of focusing laser module.
However, Kappertz is in the art of temperature treating the coated surface (abstract), teaches the laser treatment using YAG laser [0081], where the YAG laser is being focused by focusing module (270) [0083].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Harada with Kappertz to use focusing module along the YAG laser, to provide with a controlled movement in the X-Y directions [0083].
Consider claims 5-6, the combined Harada (with Kappertz) teaches the use of YAG laser having a wavelength between 1000 nm to1200 nm (Kappertz, [0100]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP 2010/229492 A) in view of Sun (PG Pub 2008/0108225 A1).
Consider claim 7, Harada teaches the process of coating where the surface of the substrate/base is at room temperature (page 7, 5th Para). 
Harada does not teach the maintaining of the substrate/base temperature.
However, Sun is in the art of depositing a coating onto a substrate surface using aerosol (abstract), where the aerosol age generated from raw materials such as Yttrium oxide [0019], teaches the process of maintaining the substrate temperature in the range of 0℃-50℃ [0024].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Harada with Sun to maintain the temperature of the substrate surface as claimed, to eliminate temperature variation during processing preventing the substrate from undergoing excessive temperature fluctuation, thermal shock and expansion, thus minimizing stress induced during coating [0024].

Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP 2010/229492 A) in view of Watanabe (PG Pub 2006/0073354 A1).
Consider Claims 11-12 and 18, Harada teaches the coated member is baffle plate (page 8, 4th para). 
Harada does not teach the plate is gas plate in a plasma chamber.
However, Watanabe is in the art of spray coating an alumina substrate with Yttrium oxide coating [0016] using plasma thermal spray [0070], teaches the coated substrate is gas diffusion/distribution plate (abstract), for plasma process chamber [0005].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Harada with Watanabe to process a gas distribution plate disposed in a plasma process chamber, to inhibit the alumina/plate from corrosion during the use of corrosion gas [0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718